[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 3 
Florida Motor Lines Corporation, a Florida corporation, presented its petition here for writ of certiorari to be directed to the Railroad Commission of the State of Florida and prays this Court in due and regular course to give consideration to the matters and things alleged and upon consideration of same to enter its order quashing that certain order of the Railroad Commission entered on April 30, 1941, a copy of which is attached to the petition for certiorari identified as Order No. 1452 Docket No. 769, wherein it was ordered: *Page 4 
"Wherefore, It Is Considered, Ordered and Adjudged by the Railroad Commission of the State of Florida that the application of Georgia-Florida Coaches, Inc., for a Certificate of Public Convenience and Necessity authorizing it to transport passengers, baggage, newspapers and light express between the Georgia-Florida state line and Williston via Lake City, Lake Butler, Gainesville and Archer over State Highways Nos. 82, 2, 1, 28, 49, 99, 13 and 5, be and the same is hereby granted.
"It is further Ordered that the applicant and Florida Motor Lines Corporation and Tamiami Trail Tours, Inc., be and they are hereby required to interchange passengers at Williston; and that the applicant and Florida Motor Lines Corporation be and they are required to interchange passengers at Gainesville; and that the applicant, and Florida Motor Lines Corporation, Union Bus Company and Southeastern Greyhound Lines be and they are hereby required to interchange passengers at Lake City, Florida.
"Done and Ordered by the Railroad Commission of the State of Florida, in session at its office in the City of Tallahassee, Florida, this 30th day of April, 1941."
The Order of the Railroad Commission, supra, recited:
"1. This matter, pursuant to Notice No. 773 came on for formal hearing before the Railroad Commission of the State of Florida at its Hearing Room, Supreme Court Building, Tallahassee, Florida, on Wednesday, April 23, 1941. The following appearances were entered: *Page 5 
"A Pickens Coles, Tampa Theatre Building, Tampa, Florida; W.H. Wilson, Jr., Lake City, Florida; and Sam T. Dell of Gainesville, Florida, for applicant.
"A.Y. Milam, Jacksonville, Florida, for protestants, Florida Motor Lines Corporation and Gator Motor Lines, Inc.
"Ben A. Meginniss of Tallahassee, Florida, for Southeastern Greyhound Lines."
"2. Upon the calling of the application for hearing, Florida Motor Lines Corporation, through its counsel, offered a motion to dismiss the application on the grounds that there was no financial statement attached to the application; that there was no description of equipment proposed to be operated, and that no schedules were submitted with the application. It was contended that the failure on the part of the applicant to set out these matters was jurisdictional, and that the Commission, therefore, had no jurisdiction to hear the application at this time. This Motion was denied.
"3. The applicant, Georgia-Florida Coaches, Inc., holds franchise rights between Augusta, Georgia, and Lake City, Florida. It obtained these franchise rights through the consolidation of Service Coach Lines, Inc., which operates between Augusta, Georgia, and McRae, Georgia, and Atlantic Stages, which operates intrastate from McRae to the Georgia-Florida line, and interstate within Florida from the Georgia-Florida line, to Lake City. This merger has been approved by the Georgia Public Service Commission and through this approval the applicant now has intrastate rights in Georgia. Application has also been filed with the Interstate Commerce Commission *Page 6 
for approval of this consolidation but no order has been rendered by the Interstate Commerce Commission. When, and if, the Interstate Commerce Commission approves this consolidation and merger, the applicant, Georgia-Florida Coaches, Inc., will have interstate rights between Augusta, Georgia, and Lake City, Florida, and will also have intrastate rights within Georgia. This application has been filed with the Florida Railroad Commission to obtain a Certificate of Public Convenience and Necessity authorizing this company to operate in intrastate commerce, between the Georgia-Florida State Line and Williston, Florida, serving Lake City, Lake Butler, LaCrosse, Gainesville and Archer.
"George T. Morris of Dublin, Georgia, who is President of the applicant corporation is also President of Service Coach Lines, Inc., and J.A. Booker, of Savannah, Georgia, is Secretary and Treasurer of the applicant corporation, and is the owner of Atlantic Stages. W.H. Wilson, Jr., of Lake City, Florida, is Vice President of the applicant corporation.
"4. The applicant, at the hearing, offered its Financial Statement as its Exhibit 2, and also testified that the applicant now owns two busses, a twenty-five passenger yellow coach and a twenty-five passenger Flexible Clipper. The President of the corporation testified that the company was financially able to purchase the requisite number of busses necessary for this operation, and to carry on the operation, if this application is granted. The application also filed schedules showing its proposed service over this route.
"It was also shown that over the route between Georgia-Florida state line and Lake City Atlantic Stages now operates, in interstate commerce, and over *Page 7 
a short portion of said route north of Lake City Union Bus Company or Southeastern Greyhound Lines operate. Between Lake City and Lake Butler Gator Motor Lines, whose certificate is now owned by Florida Motor Lines Corporation, and the Union Bus Company now operate. Between Lake Butler and the junction of Road No. 99 and state road No. 2, just north of Gainesville, no common carrier bus line operates between the junction of roads 99 and 2 into Gainesville. Between Gainesville and Archer and Williston Florida Motor Lines Corporation now operates.
"5. The applicant produced a number of witnesses from the various communities to be served by this operation, many of them the most prominent citizens of their respective communities, who testified that in their opinion public convenience and necessity required this service, and that such service would be of great benefit to the territory involved.
"Certified copies of Resolutions adopted by the Boards of County Commissioners of several of the counties through which this operation would be conducted, and by the City Commissioners of the various cities to be served, were presented and filed in evidence. Resolutions were also presented by numerous Civic Clubs of the cities through which this line runs which were filed with the Commission and put in its correspondence file. Testimony was also produced to show the advantage of this line as a through route.
"The applicant filed its Exhibit No. 3, which showed the schedule for this through route. It proposes two round trips — one leaving Augusta at 6:30 A. M. arriving Williston 4:40 P. M. The other leaving Augusta 10:30 A. M. arriving Williston 8:40 P. M., and returning, *Page 8 
one leaves Williston 10:00 A. M. and arrives Augusta 8:00 P. M., the other leaving Williston 7:25 P. M., arriving Augusta 5:25 A. M. It also proposes certain local schedules between Gainesville and Williston and between Lake City and Gainesville, as follows:
  "Southbound                                      Northbound
   read down                                       read up
 "PM                PM                     AM                 PM
 "8:00              4:00    Gainesville    10:40              8:05
  8:25              4:25    Archer         10:15              7:40
  8:40              4:40    Williston      10:00              7:25
   PM                PM                     AM                 PM
                            ---------
 "PM      PM        AM                     PM       PM       PM
 "6:10    2:10      8:00    Lake City      12:30    4:55     9:55
  6:55    2:55      8:45    Lake Butler    11:45    4:10     9:10
  8:00    4:00      9:55    Gainesville    10:40    3:00     8:05
                            ---------

"6. Florida Motor Lines Corporation, protestant, objected to the granting of this application on the ground that it serves several of the specific routes sought, and also serves the general territory involved. It also made a tender of service over such portions of the route as it did not serve in the event that the Commission found that public convenience and necessity required the service. The evidence, however, shows that the service rendered by the Florida Motor Lines between Williston and Lake City via Newberry and High Springs is operated with closed doors. It also proposed certain schedules by which it could serve this particular territory. *Page 9
"7. The Commission has carefully considered the record in this case, and the needs of the various communities involved, and finds:
"(a) That the through service from Augusta, Georgia, through Lake City to Williston, Florida, if proper interchanges are made at Williston, Gainesville and Lake City, will be of great benefit not only to this particluar territory but to the traveling public of the Tampa, St. Petersburg and Orlando territory who desire to make use of the service.
"(b) That there is at present no services directly between Lake Butler and Gainesville by which the communities of Worthington Springs and La Crosse can be served and public convenience and Necessity require this service.
"(c) That, the applicant and Florida Motor Lines Corporation and Tamiami Trail Tours, Inc., be directed to interchange passengers at Williston; and the applicant and Florida Motor Lines Corporation be directed to interchange passengers at Gainesville, and that the applicant and Florida Motor Lines Corporation, Union Bus Company and Southeastern Greyhound Lines be required to interchange passengers at Lake City."
In Florida Motor Lines Corporation v. Railroad Commission, et al., 101 Fla. 1018, 132 So. 851, we held:
"The authority to determine the nature and extent of bus and truck service for compensation, on the public highway that should be permitted, is by the statute committed to the Railroad Commission, subject to such limitations as are afforded by the rather general provisions of the statute and to the provisions and principles of law that secure public and private *Page 10 
rights against an arbitrary exercise or abuse of governmental authority, through appropriate judicial review in accord with the organic provision that right and justice shall be administered by due course of law.
"The findings and conclusions of the Railroad Commissioners under Chapter 13700, Laws of Florida, may be reviewed on certiorari, but such review is not appellate to determine whether error was committed in such findings and conclusions, as where writ of error or appeal is authorized and used.
"The review on certiorari is to determine whether an order as made by the Railroad Commission is illegal as matter of law or was made without observing the provisions of law regulating the matters to be considered or the procedure for the findings and conclusions, or whether in its operation the order will violate organic or fundamental rights, or is merely arbitrary without sufficient support in the evidence or proceedings had.
"If there is substantial competent evidence that is legally sufficient to support the findings and conclusions of the Railroad Commission, and no rule of law was violated in the proceedings, and the whole record does not show an abuse of authority or arbitrary action, the findings and conclusions of the Railroad Commission will not be set aside on certiorari, even though the reviewing court might have reached different conclusions on the evidence.
"Where the essential provisions of an order of the Railroad Commission are not clearly shown to violate the intendments of the statute under which it was made, or to violate any organic or statutory rights, a writ of certiorari issued to review the order will be quashed." *Page 11 
By perusal of the record we find that it discloses substantial evidence to sustain the findings and order of the Commisison.
It appears, however, that on the hearing at which said order was granted, petitioner moved to dismiss the application of Georgia-Florida Coaches, Inc., on several grounds, amongst which were the following:
"(b) The application contained no description of the motor buses proposed to be used including the seating capacity thereof and, specifically, the size and weight of such vehicles, as required by Section 3, subparagraph (3), of Chapter 14764, and by paragraph 8 of the respondent Commission's form (Petitioner's Ex. 'D');
"(c) The application contained no statement of the proposed time schedule of operation showing frequency of use of the highways as specifically required by Section 3, subparagraph (4) of Chapter 14764, Acts of 1931."
Section 3 of Chapter 14764, Acts of 1931, inter alia, provides as follows:
"Section 3. No auto transportation company shall operate any motor vehicle for the transportation of persons or property as a common carrier for compensation on any public highway in this State without first having obtained from the Railroad Commission a Certificate that Public Convenience and necessity requires such operation.
Application for such Certificate of Public Convenience and necessity for common carriage made by any auto transportation company shall be in writing verified by the applicant and shall specify the following matters: *Page 12 
"1. The name and address of the applicant and the names and addresses of its officers, if any.
"2. The public highway or highways over which and the fixed termini or the regular route, if any, between which or over which applicant desires to operate.
"3. The kind of transportation, whether passenger or freight, or both, in which applicant intends to engage, together with a brief description of each vehicle which applicant desires to use, including the seating capacity thereof, if buses, or the tonnage thereof, if trucks, and including specifically the size and weight of such vehicle.
"4. The proposed time schedule of operation.
"5. An agreement on the part of the applicant to conform with and abide by all tariffs and classifications as to freight or passenger carriage which may be prescribed by the Commission from time to time."
The record shows the application did not contain a description "of each vehicle which applicant desires to use, including the seating capacity thereof, if buses . . . and including specifically the size and weight of such vehicles." Neither did it show the proposed time schedule of operation.
The record does show, however, that at the hearing the applicant offered its financial statement, which was received, and also proffered its time schedules, and also showed that it owned two buses, one being a twenty-five passenger yellow coach and the other a twenty-five passenger Flexible Clipper.
The record also shows that the President of the Corporation also testified that the Company was financially *Page 13 
able to purchase the requisite number of buses necessary for the operation of the schedule proposed.
We recognize it to be true that the jurisdiction of the Railroad Commission must be invoked in the manner provided by statute and it is not authorized to proceed except in conformity with the statutes. Central Truck Lines, et al., v. Railroad Commission, et al., 118 Fla. 555, 160 So. 26; Central Truck Lines, et al., v. Railroad Commission of Florida,146 Fla. 521, 1 So.2d 470; Florida Motor Lines v. State Railroad Commission, 101 Fla. 108, 132 So. 851. We cannot agree with the contention of counsel, however, that the Railroad Commission was entirely without jurisdiction because of the failure of the applicant to comply with the statute as herein above stated at the time of filing its application. The Railroad Commission was within its jurisdiction to allow those items of information to be filed at the hearing and before it acted on the application. It was necessary for the Railroad Commission to have the stated information before it in order to be warranted in granting the application. It is not shown that any prejudice accrued to any other carrier by reason of such lack of compliance on the part of the applicant at the time of filing the application. The jurisdictional requirements were met before the Commission assumed to adjudicate the application.
The Relator also contended before the Commission, and contends here, that the Commission was without jurisdiction because certain blanks furnished by the Railroad Commission upon which applications of this sort are to be made had not been filled out and did not show all the information which the blanks indicated *Page 14 
will be required. The use of such blanks is not jurisdictional and on certiorari we do not go further than to determine whether or not the Commission has departed from the essential requirements of the law.
Our conclusion is that the orders made are not shown to be illegal or unauthorized or in abuse of reasonable discretion conferred upon the Railroad Commission and that there has not been made to appear a fatal departure from the requirements of law.
For the reasons stated, certiorari is denied.
So ordered.
BROWN, C. J., WHITFIELD, TERRELL, CHAPMAN, THOMAS and ADAMS, JJ., concur.
                          ON REHEARING